SULLIVAN, Judge,
concurring.
The majority appears to place some significance upon our Supreme Court’s use of the word “sentence” in the same context as the word “punishment” when considering the sentence imposed. See Buchanan v. State, 767 N.E.2d 967, 973 (Ind.2002). I do not agree that the words chosen in that case have meaningful significance because in that case the court was not considering a sentence which was suspended in part. Rather the court was considering a maximum fifty-year executed sentence imposed for a Class A felony.
Nevertheless, in this regard, I am inclined to agree that as stated in Judge May’s separate concurrence in Beck v. State, 790 N.E.2d 520 (Ind.Ct.App.2003) and as cited by the majority, a 365 day sentence for a Class A misdemeanor, “whether suspended or served in the Department of Correction, is the ‘maximum sentence.’ A year is still a year, and a sentence is still a sentence.” at 523. To be sure, a suspended maximum sentence is less onerous in its penal impact upon a *885defendant than a fully executed sentence, but it is not a sentence for less than the maximum number of years called for by statute.
In the case before us, in Case 6, Cox received the maximum three-year sentence for a Class D felony even though two years of that sentence was suspended. The record contains no implication that in imposing sentence the trial court was considering giving less than the presumptive sentence. See Pickens v. State, 767 N.E.2d 630 (Ind.2002). Nor did the court state that giving less than the maximum sentence would “depreciate the seriousness of the crime” as contemplated by our Supreme Court in Ajabu v. State, 722 N.E.2d 339 (Ind.2000). Therefore, I agree that the trial court improperly relied upon this as an aggravating factor with regard to the sentence for the Class D theft felony.
I further agree that it was not an abuse of discretion for the probation to include as a condition that Cox have no contact with the victim of the residential entry crime involved in Case 414. Although this condition might seem irrelevant to Cox’s successful completion of probation on the theft conviction, it was not unreasonable for the sentencing court to impose it.
In setting forth conditions of probation, the court is limited to conditions which “have a reasonable relationship to the treatment of the accused and the protection of the public. The object of course is to produce a law abiding citizen and at the same time to protect the public against continued criminal or antisocial behavior.” Reinbold v. State, 555 N.E.2d 463, 471 (Ind.1990), overruled on other grounds by Wright v. State, 658 N.E.2d 563 (Ind.1995).
Here, the order for no contact with B.S., the victim in Case 414, is not wholly without rational basis insofar as his theft conviction probation is concerned. An inherently included probation condition is always that the probationer not commit other criminal offenses. Precluding contact with the female victim under Case 414 might well be considered to facilitate his rehabilitation on the theft conviction in that it is designed to help the defendant avoid conduct which might lead to a future criminal act.
Subject to the above comments I concur.